Name: Commission Regulation (EC) NoÃ 1494/2005 of 15 September 2005 fixing the maximum export refund for skimmed milk powder in the framework of the standing invitation to tender provided for in Regulation (EC) NoÃ 582/2004
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 16.9.2005 EN Official Journal of the European Union L 240/35 COMMISSION REGULATION (EC) No 1494/2005 of 15 September 2005 fixing the maximum export refund for skimmed milk powder in the framework of the standing invitation to tender provided for in Regulation (EC) No 582/2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular the third subparagraph of Article 31(3) thereof, Whereas: (1) Commission Regulation (EC) No 582/2004 of 26 March 2004 opening a standing invitation to tender for export refunds for skimmed milk powder (2) provides for a permanent tender. (2) Pursuant to Article 5 of Commission Regulation (EC) No 580/2004 of 26 March 2004 establishing a tender procedure concerning export refunds for certain milk products (3) and following an examination of the tenders submitted in response to the invitation to tender, it is appropriate to fix a maximum export refund for the tendering period ending on 13 September 2005. (3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 For the permanent tender opened by Regulation (EC) No 582/2004, for the tendering period ending on 13 September 2005, the maximum amount of refund for the product and destinations referred to in Article 1(1) of that Regulation shall be 13,50 EUR/100 kg. Article 2 This Regulation shall enter into force on 16 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 90, 27.3.2004, p. 67. Regulation as last amended by Regulation (EC) No 1239/2005 (OJ L 200, 30.7.2005, p. 32). (3) OJ L 90, 27.3.2004, p. 58. Regulation as amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25).